                        UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF LOUISIANA

IN RE: JOHN T. LAMARTINA                                                CIVIL ACTION
HOWELL, ET AL.
                                                                           No. 19-10334

                                                                               SECTION I


                                  ORDER & REASONS

         On this date, in a separate but related appeal 1 filed by John Howell and Elise

LaMartina (together, the “appellants”) the Court adopted and affirmed the United

States Bankruptcy Court’s decision, which, in part, issued a permanent injunction

against the appellants. The injunction orders the following:

         Elise LaMartina, John LaMartina-Howell, and Pooter T, LLC, their
         officers, managers, agents, servants, employees, representatives and
         attorneys, and any person or entity owned by, controlled by or in privity
         with any of the above, are hereby permanently enjoined and restrained
         from commencing or continuing any action or proceeding in any court,
         except [the United States Bankruptcy Court]:

            (i)     against the Trustee, the Trustee’s General Counsel, or
                    the Trustee’s Special Counsel, on account of, related to
                    or otherwise arising out of their service and actions
                    directly or indirectly in connection with or related to
                    this bankruptcy case as Trustee and/or as counsel to the
                    Trustee,

            (ii)    to assert dominion or control over property of the
                    bankruptcy estate (including, without limitation, the
                    Mortgage Note (“Note”) secured by Condominium Unit
                    No. 5 at 665 N. Beau Chene Dr.), and/or

            (iii)   to affect property of the bankruptcy estate or the
                    administration of this bankruptcy estate.


1   In re Howell, Civil Action No. 19-10068, R. Doc. No. 11.
The injunction further orders:

         Elise LaMartina, John LaMartina-Howell, and Pooter T, LLC, their
         officers, managers, agents, servants, employees, representatives and
         attorneys, and any person or entity owned by, controlled by or in privity
         with any of the above, are hereby permanently enjoined and restrained
         from commencing or continuing in [the United States Bankruptcy
         Court] or in any other court, any claim or cause of action raised in [ ]
         Adversary Proceeding [18-1006] or arising out of the same nucleus of
         operative facts as set forth in [such] Adversary Proceeding, including
         without limitation, any claim or cause of action relating in any way to

            (i)     the ownership of the Note;

            (ii)    the nucleus of operative facts surrounding the
                    determination of ownership of the Note, litigation
                    concerning the Note and anything arising out of that
                    Note, and any allegations as to alleged misconduct by
                    any of the Defendants in connection with any prior
                    litigation relating to the ownership of the Note; and

            (iii)   the nucleus of operative facts in any way relating to [the
                    United States Bankruptcy Court’s] issuance of the
                    Turnover Order entered on May 1, 2015 . . . ordering the
                    turnover of the Note to the Trustee as property of the
                    estate.

Because the present appeal seeks to litigate these same issues, 2 it violates the

permanent injunction now in force.

         Accordingly,

         IT IS ORDERED that the bankruptcy court’s decision is AFFIRMED.

         New Orleans, Louisiana, May 31, 2019.



                                           _______________________________________
                                                   LANCE M. AFRICK
                                           UNITED STATES DISTRICT JUDGE


2   See generally R. Doc. No. 1-3.

                                              2
